Citation Nr: 1714387	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder with psychotic features and alcohol, cannabis, and opiate abuse in remission.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1970.

This matter comes to before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The April 2012 rating decision granted service connection for major depressive disorder with psychotic features and alcohol cannabis, and opiate abuse in remission and assigned an initial rating of 30 percent effective September 2, 2011, and determined that new and material evidence sufficient to reopen a previously denied claim of service connection for PTSD had not been received.  

In January 2015, the Board determined that the issue entitlement of service connection for PTSD must reconsidered on a de novo basis without regard to the previous final denials by reason of the association of additional, pertinent service department records in this case.  The claims on appeal were remanded by the Board for further development.

The issue of entitlement to nonservice-connected pension has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In January 2015, the Board referred the issue of entitlement to nonservice-connected pension to the AOJ for appropriate action as it did not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2016).  However, no action has yet been taken on that issue since that time.  Therefore, the issue of entitlement to nonservice-connected pension is again referred to the AOJ for appropriate action.

The issues of entitlement to an initial rating in excess of 30 percent for major depressive disorder with psychotic features and alcohol, cannabis, and opiate abuse in remission, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran currently has PTSD that is at least as likely as not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran is seeking service connection for PTSD.  He has reported stressful events while serving during the Vietnam War.  During a December 2011 VA examination, he stated he participated in combat activity and experienced rocket attacks while serving in Vietnam in 1969.  In an August 2011 private treatment record, he reported during his tour of duty in Vietnam, he served as a security officer and had enemy contact several times barely escaping a threat of death.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2016).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in November 2013.  As such, the provisions of DSM-IV are for application.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2016); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3) (2016).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for PTSD in this case.

The Veteran's service personnel records confirm that he served in Vietnam from February 1970 to August 1970.  His military occupation specialty (MOS) was Motor Vehicle Operator.  His unit was subjected to multiple enemy rockets fire at Chu Lai Airbase in June 1970.  Further, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as stressor events during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Concerning this, the Board also finds the Veteran's lay assertions of in-service stressors to be credible as they are consistent the circumstances of his combat duty in Vietnam.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  In support of his claim, the Veteran submitted the August 2011 private psychiatric treatment report from a private psychologist, Dr. Jabbour, who diagnosed PTSD which is apparently attributed to his reported stressors during his service in Vietnam.  Regarding his military stressors, the Veteran reported that he served one tour of duty in Vietnam as a security officer and he had enemy contact several times barely escaping a threat of dying.  In one assault, he lost two men and killed as many as 10 enemy forces.  He stated that Vietnam is a place where he would never forget and which has changed his life.  After being discharged from military service, he reported intense anger, disturbing memories, thoughts and images of his stressful military experience and service in Vietnam.  He also reported disturbing dreams.  He felt sometimes that he never left Vietnam and Vietnam had a major effect on him.  He got very upset when he talked about it and got a physical reaction where he felt his heart pounding; he had trouble breathing, breaking out in sweats when something reminded him of his days in Vietnam.  Dr. Jabbour noted a diagnosis of PTSD using the multi-axial diagnosis under the DSM-IV criteria.  

In contrast, a December 2011 VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria as he had another Axis I and/or Axis II diagnosis.  The Axis I diagnoses were major depressive disorder, severe, with psychotic features and various substance abuse disorders.  

Additionally, a May 2016 VA examiner noted that although the Veteran's reported traumas in the military during his Vietnam service, specifically taking enemy fire and experiencing rocket attacks in combat, are related to fear of hostile military or terrorist activity, the Veteran did not meet full criteria for DSM-5 PTSD.  Under the DSM-5 PTSD diagnostic criteria, Criterion A (directly experiencing the traumatic events), C (avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events), D (persistent and exaggerated negative beliefs or expectations about oneself, others, or the world), and E (exaggerated startle response, sleep disturbance) were met; however, it was noted no response was provided for Criterion B, and the Veteran did not meet full criteria for PTSD as Criterion F (Duration) and G (Functional Significance) were not met.  The examiner stated that although the Veteran endorsed symptoms meeting criteria B, C, D, and E for PTSD, during discussion of these symptoms in the clinical interview, the Veteran described subclinical levels of some symptoms endorsed on this measure such that he did not meet full criteria for PTSD.  However, as discussed above, the Board notes that this appeal was certified to the Board in November 2013 and the provisions of DSM-IV are for application.  

Here, VA psychiatrists have found that the Veteran's reported in-service stressors clearly involved fear of hostile military or terrorist activity and were adequate to support a diagnosis of PTSD.  The Board also finds that his stressors are consistent with the places, types, and circumstances of his service.  Furthermore, a private psychiatry report shows a diagnosis of PTSD meeting the DSM-IV criteria, based on a comprehensive clinical evaluation.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that the sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD).

Therefore, while the record contains conflicting opinions as to whether the Veteran's symptoms meet the full DSM-IV criteria for a diagnosis of PTSD, resolving any doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In light of the grant of service connection for PTSD herein, a remand is necessary for the AOJ to adjudicate in the first instance the Veteran's claim concerning the appropriate rating for his service-connected psychiatric disorder.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board observes that adjudication of the Veteran's increased rating claim likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should adjudicate and assign a rating for the Veteran's now service-connected PTSD and major depressive disorder with psychotic features and alcohol, cannabis, and opiate abuse in remission, based on the evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the AOJ.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


